In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00032-CV




              IN RE CARLTON SEWELL




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER
        On June 25, 2015, Carlton Sewell filed a petition seeking a writ of mandamus. By letter

of that same date, this Court requested that the real parties in interest file a response to that petition

on or before July 6, 2015. The real parties in interest have now filed a motion through their

attorney, Chad Cable, seeking an eighteen-day extension of the July 6 deadline for filing their

response.

        In his motion, counsel does not provide the Court with a reasonable explanation of the need

for an extension of time. This Court interprets Rule 10.5(b)(1) of the Texas Rules of Appellate

Procedure as requiring counsel to provide specific information to justify a requested extension,

including the facts relied on to reasonably explain the need for an extension. Broad, general

statements do not provide the required facts and are not adequate to meet the requirements of the

rule. See TEX. R. APP. P. 10.5(b)(1).

        All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied. In this instance, we grant the real parties’ motion for an

extension of time; however, we only grant a ten-day extension, rather than the eighteen-day

extension sought in the motion. Thus, the real parties’ response is now due to be filed with this

Court on or before July 16, 2015. Absent extraordinary circumstances, further requests for

extensions of time will not be granted.

        IT IS SO ORDERED.

                                                BY THE COURT

Date: July 7, 2015


                                                    2